Kxrbv, J., (after stating the facts).. The court erred in sustaining the demurrer. The complaint alleged that appellant had come of age, that defendant, McFadden, had received from his legally appointed guardian moneys, $1,250, belonging to him, and wrongfully converted same to his-own use; that he had collected rents from tenants of plaintiff’s property amounting to $352 and failed or refused to account for or pay over same to him, and that he was entitled to recover said amounts, less a small credit allowed. He was entitled to bring this suit without going first to the probate court for settlement of the accounts of the guardian. Blanton v. First National Bank, 136 Ark. 441, 206 S. W. 745; s. c. 142 Ark. 404, 219 S. W. 305; American Assurance Co. v. Vann, 135 Ark. 295, 205 S. W. 646. If the complaint was regarded as too indefinite and uncertain in its allegations, the defect should have been corrected by a motion to make-more definite and certain, and not by a demurrer. The allegations of the complaint relating to the rents collected by the defendant, McFadden, from plaintiff’s-tenants, and not accounted for or paid over to him, constituted, in any event, an action for moneys had and received, and, if the entire complaint could only be considered as stating* a cause of action at law, the error should have been.remedied by a motion to transfer to the proper forum, and could not be reached by demurrer. Columbia Compress Co. v. Reid, 160 Ark. 436, 254 S. W. 825. It follows that the chancellor erred in sustaining the demurrer and dismissing the complaint for want of equity, and the decree is reversed, and the cause remanded for further proceedings according to law and not inconsistent with this opinion.